Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In the amendment filed on May 6, 2022, the following has occurred: claim(s) 1, 6-7, 10, 15-16 have been amended. Now, claim(s) 1-3, 5-7, and 9-22 are pending.

Allowable Subject Matter
Claims 1-3, 5-7, and 9-22 allowed. The following is an Examiner’s statement of reasons for allowance: The primary reasons that claims 1-3, 5-7, and 9-22 distinguish over the prior art is the inclusion of the combination of limitations of accessing patient data of the patient to be utilized in generating an available clinic appointment window when combined with receiving a device identifier communicated by a wireless communication device to determine a signal strength, and generate a time stamp associated with the receipt of the device identifier with the additional step of determining a smoothed signal strength for the device identifier based on the signal strengths received by each wireless receiver of the set. The closest prior art (Kiani, Simon, Amarasingham) describes medical patient monitoring devices that have the capacity of detecting the physical proximity of a clinician which can allow to perform a first selected action when the presence of a clinician is detected in a first detection area, and similarly for a second selected action, combined with modules for data extraction and scheduling for patients based on available time slots and identifying the location of patients, employees, and resources, and combined with a holistic hospital patient care and management system to receive and store patient data including clinical and non-clinical data with the ability to detect presence of physicians to enable real-time tracking and location. However, the prior art does not describe the particular step of determining a smoothed signal strength for the device identifier based on the signal strengths received by each wireless receiver of the set.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
The prior art made of record but not relied upon is considered pertinent to applicant's disclosure. James et al. (U.S. Patent Pre-Grant Publication No. 2009/0076346), describes patient monitoring for patient tracking by a physician, Patel et al. (U.S. Patent Pre-Grant Publication No. 2016/0249174), describes determining user location and feature extraction can be utilized for processing, and Ng et al. ("Capturing and Analyzing Pervasive Data for SmartHealth"), describes location tracking, vital signs, and well-being data acquisition and analysis.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bennett Stephen Erickson whose telephone number is (571)270-3690. The examiner can normally be reached Monday - Thursday: 8:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.S.E./Examiner, Art Unit 3626                                                                                                                                                                                                        
/CHRISTOPHER L GILLIGAN/Primary Examiner, Art Unit 3626